Mr. Justice Hand delivered the opinion of the court: The contention of appellants is that the quit-claim deeds from Mary Ryan and Mary Holton to William Ryan were forged by William Ryan, and that they are null and void. Mary Ryan, Mary Holton and William Holton, the husband of Mary Holton, all testified that they never signed or acknowledged said quit-claim deeds or authorized William Ryan to sign them on their behalf. Charles A. Surine, the notary public before whom they each purport to have been acknowledged, testified that he had-no recollection -of taking the acknowledgment thereto of Mrs. Ryan or Mrs. Holton and her husband, and N. S. Allee, one of the solicitors for the complainants, testified that William Ryan, some time after the sale of the farm to Fred J. Bunker, admitted to .him that the quit-claim deeds from Mary Ryan and Mary Holton and husband to him were forgeries; that he signed the same without the knowledge or consent of his mother or sister, and that he forged the certificate of acknowledgment of Charles A. Surine as notary public and attached his notarial seal to such certificate of acknowledgment. Charles A. Surine also testified that the certificate of acknowledgment to the deed from William Ryan to Fred J. Bunker, which purported to have been taken before him, was a forgery. The testimony of these witnesses was substantially all the testimony offered on behalf of the appellants. The controverted question of fact in this case is, did William Ryan forge the quit-claim deeds from his mother and sister, which conveyed to him their interest in the farm? If he did, said deeds are absolutely void and the title of Mrs. Ryan and Mrs. Holton to their interest in the farm never passed out of them, and while the evidence shows beyond all question that Fred J. Bunker, J. S. Rogers and Sarah Balby acted in the utmost good faith in dealing with William Ryan, said deeds, if forgeries, should be set aside, and with them would fall the deed from Ryan to Bunker, and the trust deed from Bunker to Rogers, so far as it affects the interest of Mrs. Ryan and Mrs. Holton in the farm. It is contended that Mary Ryan, Mary Holton, and her husband, William Holton, are not competent witnesses, on the ground that, William Ryan being insane and by reason thereof unable to testify in this case, they are disqualified as witnesses. We think such contention correct. It is too clear for argument that under section 2 of chapter 51 of the Revised Statutes, entitled “Evidence and,Repositions,” the appellants and the husband of Mrs. Holton are disqualified as witnesses. William Ryan, if sane, would be a competent witness to testify upon the subject of whether or not he forged the names of his mother, sister and brother-in-law to the said quit-claim deeds, and as his mouth is closed by reason of his insanity, the law wisely has closed the mouths of all other persons who are parties to or directly interested in the event of the suit, which includes Mary Ryan, Mary Holton and the husband of Mary Holton. The testimony of Mary Ryan, Mary Holton and William Holton is therefore incompetent,, and must be excluded. The admissions of William Eyan claimed to have been made to N. S. Allee are also incompetent, for the reason that they were not made in the presence of the parties sought to be bound thereby, and were made subsequent to the time when William Eyan had parted with all his interest in the farm. A party who has parted with all his interest in real estate cannot defeat the title of his innocent grantee by making statements or admissions in disparagement of the title thereto after he has parted with all interest in the land. We are disposed to give but little weight to the testimony of the notary public, Charles A. Surine, to the effect that he had no recollection of taking the acknowledgment of Mary Eyan and Mary Holton and her husband. He and William Eyan were associated together in business in the city of Chicago. He stated to Joseph B. Burtt, a disinterested witness, that he took the acknowledgment of the deed from William Eyan to Fred J. Hunker and that the other deeds were all right; that Mrs. Eyan was satisfied with the sale, but that the trouble was with Mrs. Holton. It clearly appears from a letter written by him to Mrs. Holton, introduced in evidence, that he was endeavoring to delay her in bringing suit against himself and Eyan for her share of the proceeds of the sale of the farm, which he represented would soon be paid her. In order to overcome the deeds in question the proof should be clear and satisfactory that they were forgeries. From a careful examination of the record no such proof appears therein. While it is doubtless true that William Eyan misappropriated the share of the proceeds of the farm which belonged to his mother and sister, it does not appear that the quit-claim deeds from Mrs. Eyan and Mrs. Holton to William Eyan were forgeries. We are of the opinion the case was disposed of correctly by the chancellor. The decree of the circuit court will therefore be affirmed. Decree affirmed.